Citation Nr: 1232689	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-09 768	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residual scar, status-post appendectomy.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This case was remanded by the Board of Veterans' Appeals (Board) in September 2011 to the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case was remanded by the Board to the RO in September 2011 to obtain a supplemental opinion from the examiner who examined the Veteran for a gastrointestinal disability in February 2010 or, if that examiner was unavailable, from another appropriate medical professional.  It was directed by the Board that the examiner/reviewer was to provide an opinion regarding whether it is at least as likely as not that the Veteran's current hiatal hernia with GERD was caused or aggravated by any incident of his military service, to include his February 1973 appendectomy and service-connected scar.  The claims files were to be made available to and reviewed by the examiner/reviewer.  The examiner/reviewer was requested to specifically consider, and address as necessary, the Veteran's lay assertions of continuity of gastrointestinal problems beginning shortly after his appendectomy and continuing to the present, as well as the additional medical and lay evidence related to the Veteran's symptoms and complaints of gastrointestinal problems prior to 1989.  

Although an October 2011 opinion was obtained by VA from another VA physician, the reviewer did not discuss the lay evidence on file and only provided an opinion on the relationship between the Veteran's hiatal hernia with GERD and his service-connected appendectomy and scar; the reviewer did not discuss whether the Veteran's current hiatal hernia with GERD was caused or aggravated directly by the Veteran's military service.  Moreover, the opinion only referred to a VA examination dated in February 2003 and an upper gastrointestinal x-ray series from December 2006 and did not discuss the February 2010 VA evaluation.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's September 2011 remand.  Id.  Consequently, the Board agrees with the August 2012 Informal Hearing Presentation that a remand of this case for additional development is warranted.

Additionally, on remand, all outstanding relevant records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a gastrointestinal disability since October 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  After the above has been completed, the AMC/RO must arrange for review of the Veteran's claims files by the VA physician who provided the opinion in October 2011.  If the reviewer is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The following considerations will govern the opinion:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files, the reviewer is again asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current hiatal hernia with GERD was caused or aggravated by any incident of the Veteran's military service, to include his February 1973 appendectomy and service-connected scar.  In that regard, the examiner/reviewer is requested to specifically consider, and address as necessary, the Veteran's lay assertions of continuity of gastrointestinal problems beginning shortly after his appendectomy and continuing to the present, as well as the additional medical and lay evidence noting symptoms and complaints of gastrointestinal problems prior to 1989.  

The Veteran's lay statements include gastrointestinal complaints during psychiatric evaluation in November 1982, during his January 1983 RO hearing, during hospitalization for psychiatric problems in September and October 1986, during VA psychiatric hospitalization in January 1988, and at his May 2006 RO hearing.  

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The reviewer should provide a complete rationale for any opinion provided.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.  The report prepared must be typed.

c.  If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2012) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for service connection for GERD, to include as secondary to service-connected residual scar, status post appendectomy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

